Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
1.        Claims 1 – 30 canceled prior to examination.

Double Patenting
             The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.       Claims 31, 33, 39 – 41 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 14, 17 of copending Application No. 17/000,952 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the same limitations are encompassed in the copending application and also further limited by additional limitations, thus the copending application anticipates the claims of the application under examination. 
The mapping is as following:
              Instant application claims  -------------------- Copending application claims
                      31             -------------------------------------------------   1
                      33            -------------------------------------------------    1
                      39         ----------------------------------------------------   11
                       40         ----------------------------------------------------   14
                       41          --------------------------------------------------    17

           Claim 31-----------anticipated by ----------   claim 1 
  ““A holographic projector arranged to project a target image, the holographic projector comprising: “ an image processing engine arranged to generate”      -
----------anticipated by ----------   
 “A holographic projector comprising: 5an image processing engine arranged to: receive a source image for projection, wherein the source image comprises pixels;”

 “a plurality of secondary images by sampling a primary image derived from the target image;       -----------anticipated by ----------    
“and generate first and second secondary images from the source image,”

“a hologram engine arranged to determine a hologram corresponding to each secondary image to form a plurality of holograms;”   -----------anticipated by ----------  
a hologram engine arranged to determine first and second holograms corresponding to the first and second secondary images respectively, such that the first hologram has more pixels than the second hologram;  

“a display engine arranged to display each hologram on a display device, and a light source arranged to Illuminate each hologram during display to form a holographic reconstruction corresponding to each secondary image on a replay plane”   
------------------------anticipated by --------------------  
“a display engine arranged to display each hologram in turn on a display device; and 15a light source arranged to Illuminate each hologram during display to form a holographic reconstruction corresponding to each secondary image on a replay plane.


Claim 33     -----------------anticipated by ------------  claim 1
“ wherein the secondary images each have fewer pixels than the primary image.              ----------------- Anticipated by ------------  
 “wherein each secondary image comprises fewer pixels than the source image and wherein 10the first secondary image has more pixels than the second secondary image;

Claim 39   -----------------anticipated by -----------------  Claim 11 
“wherein the number of secondary images is greater than two”, 
-----------------anticipated by -----------------  
 “wherein the number of secondary images is greater than two.

Claim 40   -----------------anticipated by -----------------  Claim 14 
“wherein each hologram of the plurality of holograms is displayed at a speed, and/or at a position relative to the respective other holograms, such that the holographic reconstructions thereof are formed within the integration time of the human eye”, 
-----------------anticipated by -----------------  
 “wherein the display device is arranged to display each of the first and second holograms corresponding to each source image at a speed such that the holographic reconstructions thereof are formed within the integration 10time of the human eye”

Claim 41 (method of claim 31)  --------anticipated by ------  Claim 17 (method of claim 1).
The mapping of these method claims are similar to the mapping of device claims above.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 31 – 37, 39 – 50 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiyama et al., hereinafter Sugiyama (US 20130106847 A1).

              Regarding claim 31, Sugiyama discloses “holographic projector arranged to project a target image, the holographic projector comprising: 
            {Fig 1, Fig 20 – 23, [0001] "The present invention relates to a display device, such as a head-mounted display, that displays information by diffracting a laser beam using a diffraction pattern generated by a computer generated hologram", ("hologram" is disclosed  more detailed in [0046, 118])}
              an image processing engine {Fig 1, CPU 603(Image determination unit)} arranged to generate a plurality of secondary images {{Fig 1, 607(diffraction pattern generation unit)} } by sampling a primary image derived from the target image; 
          a hologram engine {hologram noted above in [0001, 46, 118} arranged to determine a hologram corresponding to each secondary image to form a plurality of holograms; 
           a display engine arranged to display each hologram {Fig 1, spatial modulation element 103, display control unit 602, 605 and Fig 22 displayed image}  on a display device, and a light source {Fig 1, 101} arranged to Illuminate each hologram during display to form a holographic reconstruction corresponding to each secondary image on a replay plane.
           {[0153] using Fig1 and Fig 20 discloses "two or more diffraction patterns are generated from one original image" and "the diffraction pattern generation unit 607 generates a diffraction pattern from an original image, the display control unit 606 displays the generated diffraction pattern on the spatial modulation element 103 {hologram}, and the light from the light source 101 illuminates the diffraction pattern, whereby a reconstructed image is formed."  
 [0155] generates sub-frames (secondary images) and display them as diffraction pattern {holograms}}. 


             Regarding claim 32, Sugiyama further discloses “A holographic projector as claimed in claim 31 wherein the display engine is arranged to display each hologram in turn on the device; or wherein the display device is arranged to display each hologram substantially simultaneously on different respective areas of the display device; or wherein a plurality of display devices is provided and wherein the display engine is arranged to display each hologram substantially simultaneously on different respective display devices, within the plurality of display devices”, met by
        [0155] "The display control unit 606 causes the spatial modulation element 103 to display the sub-frame sequences {display the sub-frame sequences, reads on, displayed in turn and substantially simultaneously} 2103 and 2104, whereby the original images 2101 and 2102 can be displayed to the user”  and
 [0158] "each sub-frame may be constructed by extracting a different area of the basic diffraction pattern”.

              Regarding claim 33, Sugiyama further discloses “A holographic projector as claimed in claim 31 wherein the secondary images each have fewer pixels than the met by  [0158-159] discloses "and each sub-frame (secondary images) may be constructed by extracting a different area of the basic diffraction pattern.  FIGS. 21A and 21B show this example", thus the limitation "wherein the secondary images each (Fig 21B, 2202 one sub-frame) have fewer pixels than the primary image (Fig 21A, 2201 generated from original image).       


              Regarding claim 34, Sugiyama further discloses “A holographic projector as claimed in claim 31 wherein each secondary image comprises a plurality of pixels, calculated from corresponding groups of pixels of the primary image at a plurality of positions of a sampling window; and wherein each pixel value of each secondary image is calculated from a corresponding group that comprises a plurality of pixels of the primary image that fall within the sampling window at a respective one of the plurality of sampling window positions”, met by  [0161] using Fig 21A-21B, discloses "Hence the sub-frame 2202 (secondary image) to be displayed on the spatial modulation element 103 can be generated by extracting a part (e.g. an area 2203 enclosed by a dotted line in FIG. 21A {sampling window}) from the basic diffraction pattern 2201{primary image size}.    


              Regarding claim 35, Sugiyama further discloses “A holographic projector as claimed in claim 31 wherein the sampling comprises calculating the pixel value of each pixel of a secondary image from a respective group of pixels of the primary image falling is met by  [0161] using Fig 21A-21B, discloses "Hence the sub-frame 2202 (secondary image) to be displayed on the spatial modulation element 103 can be generated by extracting a part (e.g. an area 2203 enclosed by a dotted line in FIG. 21A {sampling window}) from the basic diffraction pattern 2201{primary image size}, and "positional correspondence" met by  "positional relationship" in [0007, 40] as illustrated in Fig 23.  


              Regarding claim 36, Sugiyama further discloses “A holographic projector as claimed in claim 35 wherein the pixel value of each pixel of a first secondary image is calculated from a first group of pixels of the primary image falling within the sampling window at a first set of sampling window positions and the pixel value of each pixel of a second secondary image is calculated from a second group of pixels of the primary image falling within the sampling window at a second set of sampling window positions”, 
           The citations noted in the base claim 35 and the mapping noted for the "sampling window", additionally [0196] further discloses "generates the plurality of diffraction patterns by respectively extracting, from the basic diffraction pattern, areas which have a size corresponding to the number of pixels of the spatial modulation element and at least a part of which is different from one another. Therefore a plurality of diffraction patterns can be generated merely by performing the computation of the 


           Regarding claim 37, Sugiyama further discloses “A holographic projector as claimed in claim 31 wherein the image processing engine is arranged to process the source image using a displacement map to form an intermediate image as the primary image, wherein the displacement map comprises a displacement value for each pixel of the source image representing the image distortion caused by an optical relay system arranged to form an image of each holographic reconstruction”, 
              The limitation of  "wherein the image processing engine is arranged to process the source image to form an intermediate image as the primary image" is met by [0159] FIG. 21A shows a size of a basic diffraction pattern 2201 {intermediate image} generated from an original image", and  [0157] discloses "speckle noise" which meets the limitation "represent the image distortion caused by an optical relay system arranged to form an image of each holographic reconstruction"; and the limitation "wherein the displacement map comprises a displacement value for each pixel of the source image" is met by the "provide different phase distribution data to each pixel of the original image"  as fully cited in [0157] "the diffraction pattern generation unit 607 may provide different phase distribution data to each pixel of the original image in each sub-frame in generating the diffraction patterns.  In this embodiment, since each sub-frame generates a different speckle pattern, the speckle 


              Regarding claim 39, Sugiyama further discloses “A holographic projector as claimed in claim 31 wherein the number of secondary images is greater than two”,
            [0153] as cited "To prevent this, two or more diffraction patterns {secondary images} are generated from one original image in Embodiment 3.  FIG. 20 shows this example.   


              Regarding claim 40, Sugiyama further discloses “A holographic projector as claimed in claim 31 wherein each hologram of the plurality of holograms is displayed at a speed, and/or at a position relative to the respective other holograms, such that the holographic reconstructions thereof are formed within the integration time of the human eye”, 
               [0046] "When the reflecting mirror 104 is constructed by a hologram, a see-through display that is slimmer and has higher transmittance can be constructed", and [0049] "and display diffraction patterns (holograms displayed) corresponding to the three colors respectively on the spatial modulation element 103 synchronizing {reads on, a speed relative to the other holograms} with the light sources 101, so as to perform color display", and [0064] FIG. 5 shows an example of a CGH type display when the size of a diffraction pattern is not reduced.  The diffraction pattern 802 is generated from Thereby a reconstructed image (fictive image) 803 can be displayed to the user", meets the limitation “are formed within the integration time of the human eye”.


             Regarding claims 41 – 44, these claim implements the method that details the process of the apparatus in claims 31 – 34 and is rejected under the same rationale.


              Regarding claim 45, Sugiyama further discloses“A method of claim 41 further comprising: receiving the target image for projection; and upscaling the target image to form a source image having more pixels than the target image, wherein the primary image is derived from the source image”,
              [0005] "On generating this diffraction pattern 402, a display with a higher resolution and a higher viewing angle {meets, upscaling the target image} is implemented as the number of pixels of the original image 401 and the number of pixels of the liquid crystal panel increases, but this also increases the computation amount to generate the diffraction pattern 402", and [0158] "A basic diffraction pattern of which size is bigger than the size of the spatial modulation element 103 may be generated".         


              Regarding claim 46, Sugiyama further discloses “A method as claimed in claim 45 wherein upscaling comprises repeating each pixel value of the target image in respective contiguous group of pixels of the source image, wherein there is a positional correspondence between each pixel of the target image and the corresponding group of pixels of the source image having the same pixel value”,
                      upscaling noted in claim 45, and " comprises repeating each pixel value of the target image in respective contiguous group of pixels of the source image." met by [0196] further discloses "generates the plurality of diffraction patterns by respectively extracting, from the basic diffraction pattern, areas which have a size corresponding to the number of pixels of the spatial modulation element and at least a part of which is different from one another. Therefore a plurality of diffraction patterns can be generated merely by performing the computation of the basic diffraction pattern as a computation of the diffraction patterns.  Thus, diffraction patterns less influenced by the speckle noise can be generated at high-speed", and "positional correspondence" met by "positional relationship" in [0007, 40] as illustrated in Fig 23., for the limitation “wherein there is a positional correspondence between each pixel of the target image and the corresponding group of pixels of the source image having the same pixel value”.     

              Regarding claim 47, Sugiyama further discloses “A method as claimed in claim 45 wherein the primary image is the source image”, met by [0159] discloses the original image which is the source / primary image.   


              Regarding claim 48, Sugiyama further discloses “A method as claimed in claim 45 further comprising processing the source image using a displacement map to form an intermediate image as the primary image, wherein the displacement map comprises a displacement value for each pixel of the source image representing the image distortion caused by an optical relay system arranged to form an image of each holographic reconstruction”,
              This method limitations were already met in the device claim 37.


              Regarding claim 49, Sugiyama further discloses “A method as claimed in claim 41 wherein each pixel value of the secondary image is calculated by individually weighting the pixel values of the respective group of pixels of the primary image falling within the respective sampling window”,
                 [0161] using Fig 21A-21B, discloses "Hence the sub-frame 2202 (secondary image) to be displayed on the spatial modulation element 103 can be generated by extracting a part (e.g. an area 2203 enclosed by a dotted line in FIG. 21A {sampling window}) from the basic diffraction pattern 2201 {primary image size}, and [0196] further discloses "generates the plurality of diffraction patterns by respectively extracting, from the basic diffraction pattern, areas which have a size corresponding to the number of pixels of the spatial modulation element and at least a part of which is different from one another. Therefore a plurality of diffraction patterns can be generated 


              Regarding claim 50, Sugiyama further discloses “A method as claimed in claim 49 comprising: calculating the pixel value of each pixel of a first secondary image from a respective first group of pixels of the primary image falling within the sampling window at a first set of sampling window positions; and calculating the pixel value of each pixel of a second secondary image from a respective second group of pixels of the primary image falling within the sampling window at a second set of sampling window positions”,
            met by {[0155] a sub-frame sequence 2103 for "a first secondary image"} and met by {[0155] "a sub-frame sequence 2104" for a second secondary image}, and [0161] using Fig 21A-21B, discloses "Hence the sub-frame 2202 (secondary image) to be displayed on the spatial modulation element 103 can be generated by extracting a part (e.g. an area 2203 enclosed by a dotted line in FIG. 21A {sampling window}) from the basic diffraction pattern 2201{primary image size}, and [0196] further discloses "generates the plurality of diffraction patterns by respectively extracting, from the basic diffraction pattern, areas which have a size corresponding to the number of pixels of the spatial modulation element and at least a part of which is different from one another. Therefore a plurality of diffraction patterns can be generated merely by performing the computation of the basic diffraction pattern as a computation of the diffraction patterns.  

             “wherein the second set of sampling window positions is diagonally offset from the first set of sampling window positions and/or each sampling window at the second set of sampling window positions partially overlaps the corresponding sampling window at the first set of sampling window positions”,
             The limitation of "wherein the second set of sampling window positions" is met by  [0161] noted above as cited "an area 2203 enclosed by a dotted line in FIG. 21A {sampling window}", the limitation "positions is diagonally offset from the first set of sampling window positions and/or each sampling window at the second set of sampling window positions partially overlaps the corresponding sampling window at the first set of sampling window positions" is interpreted based on alternative claim format and the limitation "and/or each sampling window at the second set of sampling window positions partially overlaps the corresponding sampling window at the first set of sampling window positions" is met by [0006] Now an example of a computation method to generate a diffraction pattern (secondary image sampling) using the point filling method will be described.  In the case of the point filling method, an original image (object) is regarded as a set of point light sources, and a diffraction pattern (secondary positions) is computed from a phase when the light from each point light source overlaps at each point on the liquid crystal panel" more detailed in [0007].


Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 38 rejected under 35 U.S.C. 103 as being un-patentable over Sugiyama et al., hereinafter Sugiyama (US 20130106847 A1) in view of bridge et al., hereinafter Bridge (US 20140104487 A1).

          Regarding claim 38, Sugiyama further discloses “A holographic projector as claimed in claim 31 wherein the plurality of secondary images comprises a first secondary image and a second secondary image”
               “a first secondary image” met by [0155] a sub-frame sequence 2103, and “a second secondary image” is met by [0155] "a sub-frame sequence 2104"}, 

“wherein the pixel values of the pixels of the first secondary image are calculated from a first set of pixel blocks of the primary image falling within the sampling window at a first set of sampling window positions, and the pixel values of the pixels of the second secondary image are calculated from a second set of pixel blocks of the primary image falling within the sampling window at a second set of sampling window positions”,
          met by  [0161] using Fig 21A-21B, discloses "Hence the sub-frame 2202 (secondary image) to be displayed on the spatial modulation element 103 can be {sampling window}) from the basic diffraction pattern 2201{primary image size}, and [0196] further discloses "generates the plurality of diffraction patterns by respectively extracting, from the basic diffraction pattern, areas which have a size corresponding to the number of pixels of the spatial modulation element and at least a part of which is different from one another. Therefore a plurality of diffraction patterns can be generated merely by performing the computation of the basic diffraction pattern as a computation of the diffraction patterns.  Thus, diffraction patterns less influenced by the speckle noise can be generated at high-speed".              

           Sugiyama does not explicitly disclose “wherein the first set of pixel blocks of the primary image are arranged in a first checkerboard pattern, and the second set of pixel blocks of the primary image are arranged in a second checkerboard pattern that is opposite to the first checkerboard pattern”, but 
              Bridge in a similar field of endeavor teaches this limitation met by  [0184-186] as cited in [0184] "In another embodiment, each of the calibration patterns is identical to a given maximum-resolution checkerboard pattern, where half the light modulating elements are ON (maximal transfer) and the remaining half are OFF (minimal transfer).  (A maximum--resolution checkerboard pattern is a pattern where the elements immediately north, south, east and west of any given interior element take the state that is opposite to the state of the given interior element.), and [0186] "For example, the calibration patterns may alternate between a first checkerboard pattern and a second checkerboard pattern, where the first and second are complementary to each other: one takes the ON state where the other takes the OFF state, and vice versa". Also [0316] discloses the similar field of an optical system for a hologram generation.
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Sugiyama as taught in Bridge to provide “wherein the first set of pixel blocks of the primary image are arranged in a first checkerboard pattern, and the second set of pixel blocks of the primary image are arranged in a second checkerboard pattern that is opposite to the first checkerboard pattern”, for the purpose that the modulated light stream represents approximately 50% of the power in the incident light stream, as Bridge [0184] teaches, thus it could provide a different refraction pattern in Sugiyama at different intensity leading to increasing the contrast in the levels of a holographic image.



	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN HAIEM whose telephone number is (571) 270-1048.  The examiner can normally be reached on Mon – Thurs 7:45 – 6:15 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422